DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okada et al. (US 5,637,861)
	Regarding claim 1, Okada discloses a device comprising: an actuator comprising: a first tilt frame (Fig. 1: inner reinforcing plate); a second tilt frame (Fig. 1: 4 – outer reinforcing plate), the first tilt frame tiltably coupled to the second tilt frame (See Fig. 1); and a reference frame (Fig. 1: 6 – cabinet), the second tilt frame tiltably coupled to the reference frame (see Fig. 1); motors behind the first tilt frame, the motors configured to tilt the first tilt frame (Figs. 1-2: 5x – voice coil motors); and an optical element mounted within the first tilt frame (Figs. 1-2: 1 – refracting plate).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Alternatively, claims 1-6, 9 & 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Aschwanden et al. (WO 2016/0124253 A1, cited previously) in view of Okada.
Aschwanden and Okada disclose tiltable optical devices. Therefore, they are analogous art.
	Regarding claim 1, Aschwanden discloses a device comprising: an actuator comprising: a first tilt frame (Fig. 20: 550 – second frame member); a second tilt frame, the first tilt frame tiltably coupled to the second tilt frame (Fig. 20: 501 – first frame member); and a reference frame (Fig. 20: 70 – support frame), the second tilt frame tiltably coupled to the reference frame; 
Aschwanden neither teaches nor suggests motors behind the first tilt frame, the motors configured to tilt the first tilt frame.
However, Okada discloses a device comprising: an actuator comprising: a first tilt frame (Fig. 1: inner reinforcing plate); a second tilt frame (Fig. 1: 4 – outer reinforcing plate), the first tilt frame tiltably coupled to the second tilt frame (See Fig. 1); and a reference frame (Fig. 1: 6 – cabinet), the second tilt frame tiltably coupled to the reference frame (see Fig. 1); motors behind the first tilt frame, the motors configured to tilt the first tilt frame (Figs. 1-2: 5x – voice coil motors); and an optical element mounted within the first tilt frame (Figs. 1-2: 1 – refracting plate). Among the benefits of using motors behind the first tilt frame, the motors configured to tilt the first tilt frame, includes ensuring accurate tilting of the optical element as desired.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device or Aschwanden by providing motors behind the first tilt frame, the motors configured to tilt the first tilt frame, as taught by Okada, in order ensure accurate tilting of the optical element as desired.
Regarding claim 2, Aschwanden and Okada disclose the first tilt frame is tiltably coupled to the second tilt frame with a pivot point positioned between a first tilt plane of the first tilt frame and a second tilt plane of the second tilt frame (see Aschwanden Fig. 20 & p. 26 as cited above: because first and second frame members 501 & 550 are vertically separated, it is seen to be inherent that the pivot point would be between the two tilt planes).  
	Regarding claim 3, Aschwanden and Okada disclose the first tilt frame is tiltably coupled to the second tilt frame with hinges located on opposite sides of the first tilt frame, wherein the 
Regarding claim 4, Aschwanden and Okada disclose the first tilt frame has a perimeter (see Aschwanden Fig. 20).
The above embodiment of Aschwanden and Okada neither teach nor suggest the hinges are positioned within the perimeter of the first tilt frame.  
However, in a second embodiment, Aschwanden discloses a device in which hinges are positioned within a perimeter of a tilt frame (see Fig. 21: second bars 561 are located within a perimeter of transparent plate member 10). Among the benefits of this configuration includes allowing the device to be made more compact in a radial direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the above embodiment of Aschwanden and Okada such that the hinges are positioned within the perimeter of the first tilt frame, as taught in the second embodiment of Aschwanden, in order to allow the device to be made more compact in a radial direction.
	Regarding claim 5, Aschwanden and Okada disclose the hinges are spring hinges (Aschwanden Fig. 20 & p. 26, Lines 16-19: elastically coupled).
	Regarding claim 6, Aschwanden and Okada disclose the second tilt frame is offset from the reference frame and within 4.5 degrees of parallel to the reference frame while in a neutral position (see Aschwanden Fig. 20: because first bars 511, which connect first frame member 501 to support frame 70, are not aligned vertically with the top of frame 70, first frame 501 is seen to be offset from support frame 70); and wherein the second tilt frame is tiltably coupled to the reference frame by a pivot point positioned between the second tilt plane and the reference frame 
	Regarding claim 9, Aschwanden and Okada disclose the optical element is a pane of transparent material (Aschwanden p. 26: transparent plate member) fitted within an opening in the first tilt frame (see Aschwanden Fig. 20), and wherein the second tilt frame and the reference frame include an opening (see Aschwanden Fig. 20).
Aschwanden and Okada neither teach nor suggest the opening has a size within 5% of the size of the opening in the first tilt frame. 
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of this modification includes reducing stray light and ensuring all transmitted light passes through the optical element.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Aschwanden and Okada such that the opening has a size within 5% of the size of the opening in the first tilt frame, in order to reduce stray light and ensure all transmitted light passes through the optical element.
Regarding claim 21, Aschwanden and Okada disclose the first tilt frame is offset from the second tilt frame and within 4.5 degrees of parallel to the second tilt frame while in a neutral position (see Aschwanden Fig. 20 & p. 26, Lines 16-19: second bars extend vertically to connect first frame member 501 and second frame member 550).  
Regarding claim 22, Aschwanden and Okada disclose the motors are within a perimeter of the first tilt frame (Okada Figs. 1-3 & Col. 8, Lines 22-24: bobbins 7 “bonded securely to the midpoints of the respective sides of the inner reinforcing plate 3”).   
Claims 7-8 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aschwanden in view of Okada, further in view of Oh et al. (US 2008/0080037 A1, previously cited).
Aschwanden, Okada and Oh disclose tiltable optical elements. Therefore, they are analogous art.
Regarding claim 7, Aschwanden and Okada disclose the second tilt frame is tiltably coupled to the reference frame with spring hinges located on opposite sides of the second tilt frame (Aschwanden Fig. 20: 511 – first bars).
Aschwanden and Okada neither teach nor suggest the spring hinges are perpendicular to the second tilt plane.  
However, Oh discloses a device in which a tilting portion is coupled to a reference portion via a perpendicular hinge (see Fig. 9: plate spring 1221, connecting second support portion 1212 to first support portion 1211). Among the benefits of this configuration includes allowing the device to be made more compact in a radial direction (compare Oh Fig. 9 with Aschwanden Fig. 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Aschwanden and Okada such that the spring hinges are perpendicular to the second tilt plane, as taught by Oh, in order to allow the device to be made more compact.
Regarding claim 8, Aschwanden, Okada and Oh disclose second tilt frame has a perimeter (Aschwanden Fig. 20), and wherein the spring hinges are positioned within the perimeter of the second tilt frame (Oh Fig. 9).  

Aschwanden neither teaches nor suggests the tilting is achieved using a first motor behind the first tilt frame, and a second motor behind the second tilt frame.
However,  Okada discloses tilting an optical element (Figs. 1-2: 1 – refracting plate) on a first axis to refract light using first hinges (Figs. 1-2: 2cx – rotation supporting portions) and a first motor (Figs. 1-2: 5x – voice motor coils) behind the first tilt frame (Figs. 1-2: inner reinforcing plate) (Col. 8, Lines 21-24); and tilting the optical element on a second axis to refract light using second hinges (Figs. 1-2: 2cy – rotation supporting portions) and a second motor (Figs. 1-2: 5y – voice motor coils) behind the second tilt frame (Figs. 1-2: 4 – outer reinforcing plate) (Col. 8, Lines 21-24; alternatively, voice coil motors 5y are seen to be “behind” outer reinforcing plate 4 to the extent they are provided on a lower part of the z-axis). Among the benefits of using motors behind the first and second tilt frames, the motors configured to tilt the first and second tilt frames, includes ensuring accurate tilting of the optical element as desired.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Aschwanden such that the tilting is achieved using a first motor behind the first tilt frame, and a second motor behind the second tilt frame, as taught by Okada, in order ensure accurate tilting of the optical element as desired.

However, Oh discloses a device in which a first tilting portion is coupled to a reference portion via a hinge located within a perimeter of the first tilting portion (see Fig. 9: plate spring 1221, connecting second support portion 1212 to first support portion 1211), and a second tilting portion is coupled to the first tilting portion via a hinge located within a perimeter of the second tilting portion (see Fig. 9: first hinge portion 1220 connects rotating portion 1230 with second support portion 1212). Among the benefits of this configuration includes allowing the device to be made more compact in a radial direction (compare Oh Fig. 9 with Aschwanden Fig. 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Aschwanden and Okada such that the first hinges are included within a perimeter of a first tilt frame, and the second hinges are included within a perimeter of a second tilt frame, as taught by Oh, in order to allow the device to be made more compact.
Claims 10, 12-17 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Aschwanden in view of Okada, further in view of Kempf et al. (US 2016/0037147 A1, previously cited).
Aschwanden and Okada disclose refractive optical elements, and Kempf discloses a projector including a refractive optical element. Therefore, they are analogous art.
Regarding claim 10, Aschwanden and Okada discloses an optical element for receiving light (See Aschwanden Fig. 20 & Okada Figs. 1-2).
Aschwanden and Okada neither teach nor suggest a projector, further including: a digital mirror device (DMD) spatial light modulator; and a reverse total internal reflection (RTIR) prism 
However, Kempf discloses a projector including: a digital mirror device (DMD) spatial light modulator (Fig. 1: 73 – SLM; para [0047]: DMD); and a reverse total internal reflection (RTIR) prism positioned to receive light reflected by DMD spatial light modulator (Fig. 1 & para [0047]: 75 & 76 – RTIR coupling prism) and direct the light through an optical element (Fig. 1: projection system including elements 54, 56, 59). Among the benefits of providing the device of claim 1 in such a system includes improving the performance of a projector.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Aschwanden and Okada by providing it in a projector, further including: a digital mirror device (DMD) spatial light modulator; and a reverse total internal reflection (RTIR) prism positioned to receive light reflected by DMD spatial light modulator and direct the light through the optical element, as taught by Kempf, in order to improve the performance of the projector.
Regarding claim 12, Aschwanden discloses an extended pixel resolution (XPR) actuator comprising: a first tilt frame; a second tilt frame, the first tilt frame tiltabley coupled to the second tilt frame; and a reference frame, the second tilt frame tiltably coupled to the reference frame; an optical element (Fig. 20: 10 – transparent plate member) within the first tilt frame (Fig. 20: 550 – second frame member).
Aschwanden neither teaches nor suggests motors behind the first tilt frame, the motors configured tilt the first tilt frame.
However, Okada discloses an actuator comprising: a first tilt frame (Fig. 1: inner reinforcing plate); a second tilt frame (Fig. 1: 4 – outer reinforcing plate), the first tilt frame 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the projector of Aschwanden by providing motors behind the first tilt frame, the motors configured to tilt the first tilt frame, as taught by Okada, in order ensure accurate tilting of the optical element as desired.
Aschwanden and Okada neither teach nor suggest a projector comprising: a spatial light modulator; and a reverse total internal reflection (RTIR) prism optically coupled between the spatial light modulator and the optical element.  
However, Kempf discloses a projector comprising: a spatial light modulator (Fig. 1: 73 – SLM; para [0047]: DMD); and a reverse total internal reflection (RTIR) prism optically coupled between the spatial light modulator (Fig. 1 & para [0047]: 75 & 76 – RTIR coupling prism) and an optical element (Fig. 1: projection system including elements 54, 56, 59). Among the benefits of providing the device of claim 1 in such a system includes improving the performance of a projector.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Aschwanden and Okada by providing it in a projector, further comprising: a spatial light modulator; and a reverse total internal reflection 
Regarding claim 13, Aschwanden, Okada and Kempf disclose the first tilt frame is tiltably coupled to the second tilt frame with a pivot point positioned between a first tilt plane of the first tilt frame and a second tilt plane of the second tilt frame (see Aschwanden Fig. 20 & p. 26 as cited above: because first and second frame members 501 & 550 are vertically separated, it is seen to be inherent that the pivot point would be between the two tilt planes).  
	Regarding claim 14, Aschwanden, Okada and Kempf disclose the first tilt frame is tiltably coupled to the second tilt frame with hinges located on opposite sides of the first tilt frame, wherein the hinges are perpendicular to the first tilt plane (Aschwanden Fig. 20: 561 – second bars; p. 26, lines 16-19: extending vertically).  
Regarding claim 15, Aschwanden, Okada and Kempf disclose the first tilt frame has a perimeter (see Aschwanden Fig. 20).
The above embodiment of Aschwanden, Okada and Kempf neither teach nor suggest wherein the hinges are positioned within the perimeter of the first tilt frame.  
However, in a second embodiment, Aschwanden discloses a device in which hinges are positioned within a perimeter of a tilt frame (see Fig. 21: second bars 561 are located within a perimeter of transparent plate member 10). Among the benefits of this configuration includes allowing the device to be made more compact in a radial direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the above embodiment of Aschwanden, Okada and Kempf such that the hinges are positioned within the perimeter of the first tilt frame, 
	Regarding claim 16, Aschwanden, Okada and Kempf disclose the hinges are spring hinges (Aschwanden Fig. 20 & p. 26, Lines 16-19: elastically coupled).
	Regarding claim 17, Aschwanden, Okada and Kempf disclose the second tilt frame is offset from the reference frame and within 4.5 degrees of parallel to the reference frame while in a neutral position (see Aschwanden Fig. 20: because first bars 511, which connect first frame member 501 to support frame 70, are not aligned vertically with the top of frame 70, first frame 501 is seen to be offset from support frame 70); and wherein the second tilt frame is tiltably coupled to the reference frame by a pivot point positioned between the second tilt plane and the reference frame (because first frame member 501 and support frame 70 are offset vertically, it is seen to be inherent that the pivot point would be between the second tilt plane and the reference frame).  
Regarding claim 19, Aschwanden, Okada and Kempf disclose the optical element is a pane of transparent material (Aschwanden p. 26: transparent plate member) fitted within an opening in the first tilt frame (see Aschwanden Fig. 20), and wherein the second tilt frame and the reference frame include an opening (see Aschwanden Fig. 20).
Aschwanden, Okada and Kempf neither teach nor suggest the opening has a size within 5% of the size of the opening in the first tilt frame. 
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of this modification includes reducing stray light and ensuring all transmitted light passes through the optical element.
.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Aschwanden in view of Okada et al., further in view of Kempf et al., and further in view of Freundlich et al. (US 2012/0257117 A1, cited previously).
Aschwanden, Kempf and Freundlich disclose refractive optical elements usable in a projector, a projector, and a system for displaying video via a projector, and Okada discloses a refractive optical element. Therefore, they are analogous art.
Regarding claim 11, Aschwanden and Kempf neither teach nor suggest the device being a mobile phone, further including: circuitry to receive video data from a cellular network, the circuitry coupled to provide the video data to a component of a projector.
However, Freundlich discloses a mobile phone including circuitry to receive video data from a cellular network, the circuitry coupled to provide the video data to a component of a projector (para [007]: “circuit and system for facilitating transmission of video and/or audio content from a… cellular phone;” Fig. 1 & para [0048]: transmission to an external display such as a projector). Among the benefits of this configuration includes allowing content from a cellular network to be projected.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Aschwanden, Okada and Kempf such that the device is a mobile phone, further including: circuitry to receive video data from a cellular 
The Aschwanden-Okada-Kempf-Freundlich combination is seen to further disclose the video data is provided to the DMD spatial light modulator (Kempf Fig. 2 & para [0050]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Aschwanden in view of Okada, further in view of Kempf, and further in view of Oh et al.
Aschwanden, Okada and Oh disclose refractive optical elements, and Kempf discloses a projector including refractive optical elements. Therefore, they are analogous art.
Regarding claim 18, Aschwanden, Okada and Kempf disclose the second tilt frame is tiltably coupled to the reference frame with spring hinges located on opposite sides of the second tilt frame (Aschwanden Fig. 20: 511 – first bars), wherein the second tilt frame has a perimeter (see Fig. 20).
Aschwanden, Okada and Kempf neither teach nor suggest the spring hinges are perpendicular to the second tilt plane and positioned within the perimeter of the second tilt frame.  
However, Oh discloses a device in which a tilting portion is coupled to a reference portion via a perpendicular hinge positioned within the perimeter of tilting portion (see Fig. 9: plate spring 1221, connecting second support portion 1212 to first support portion 1211). Among the benefits of this configuration includes allowing the device to be made more compact in a radial direction (compare Oh Fig. 9 with Aschwanden Fig. 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Aschwanden, Okada and Kempf such that .
Response to Arguments
Applicant's arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Suter et al. (US 2019/0278102 A1) disclose an optical device for enhancing resolution of an image using multistable states.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kimberly N. Kakalec/            Primary Examiner, Art Unit 2872